MEMORANDUM**
Christopher Paul Hawk appeals the sentence imposed following his guilty plea conviction for second degree murder, because the sentencing judge upwardly departed from criminal history category IV to category V pursuant to U.S.S.G. § 4A1.3. We remand for resentencing to include specific findings supporting the upward departure; United States v. Carrillo-Alvarez, 3 F.3d 316, 324 (9th Cir.1993). See also United States v. Singleton, 917 F.2d 411 (9th Cir.1990).
The decision of the district court is
REMANDED for resentencing.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.